DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-4 of remarks, filed 8/2/2022, with respect to the 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections of claims 1-2 and 4-16 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/505,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application only discloses a camera module with an anti-shake compensation system.  No specifics of the anti-shake compensation system are given other than to state that the reflecting element is moved to compensate for shake.  As movement of the reflecting element is not mentioned in the claimed invention, the provisional application does not provide support for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2021/0231906 A1) hereinafter referenced as Saito in view of Official Notice.

Regarding claim 1, Saito discloses 
An optical mechanism (3; figs. 1, 9A), for receiving a light that is reflected by a reflecting 2element (2; fig. 1), comprising:
3a movable portion (lens guide 341; fig. 9C; [0165]), connecting to an optical member (33; fig. 9C) that defines an optical axis, wherein the light propagates in an incident direction to the reflecting element and is reflected by the reflecting element to the optical member, and the optical axis is perpendicular to the incident direction (fig. 1; [0049]);
5a fixed portion (32; fig. 9C), wherein the movable portion is movable relative to the fixed 6 portion ([0165]); and
7a driving module, comprising a first electromagnetic driving assembly (346a, 346b; fig. 15) and a 8 second electromagnetic driving assembly (0242347a, 347b; fig. 15) for driving the movable portion to move9 relative to the fixed portion, wherein the first electromagnetic driving assembly generates a first driving force parallel to the optical axis ([0242]-[0243]), and the second electromagnetic driving assembly generates a second driving force parallel to the optical axis ([0247]);
10wherein the optical axis is located between the first electromagnetic driving 11 assembly and second electromagnetic driving assembly when viewed from the optical12 axis (figs. 21-22), and the first electromagnetic driving assembly and the second electromagnetic13 driving assembly are electrically independent from each other ([0251]);
wherein each of the driving coils (346b, 347b) has an [oval] structure that defines a first side perpendicular to the optical axis and a second side parallel to the optical axis, wherein the first side is not shorter than the second side (figs. 15-16).
However, Saito fails to explicitly disclose the coils are rectangular.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Saito teaches elliptical coils.  Rectangular coils are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the elliptical coils with rectangular coils to achieve the predictable result of generating a force in the optical axis direction.

Regarding claim 2, Saito discloses everything claimed as applied above (see claim 1), in addition, Saito discloses, wherein the driving module further comprises a fifth electromagnetic driving assembly (353a, 353b; figs. 15-16) electrically independent from the first and second electromagnetic driving assemblies (They are OIS actuators and therefore are independent from the AF actuators), and the first and second electromagnetic driving assemblies are disposed on a lower side of the movable portion (figs. 11-12, 15-16). 

Regarding claim 4, Saito discloses everything claimed as applied above (see claim 1), in addition, Saito discloses, further comprising a position-detecting assembly (346d, 347d; [0263]; figs. 15-16) for detecting the position of the movable portion relative to the fixed portion, wherein the fifth electromagnetic driving assembly (353a, 353b; figs. 15-16) and the position-detecting assembly are arranged in a direction perpendicular to the optical axis (figs. 15-16). 

Regarding claim 5, Saito discloses everything claimed as applied above (see claim 1), in addition, Saito discloses, further comprising a connection element (342) located between the fixed portion (32) and movable portion (341), wherein the connection element is substantially parallel to the optical axis (This is broad as any single element can be considered substantially parallel to the optical axis.  In addition, the rectangular parts 342b include a long axis that is parallel to the optical axis.).

	 Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record fails to disclose that the driving module drives the movable portion to rotate relative to the fixed portion around a rotating axis, and the rotating axis is different from the optical axis of the optical member.

Regarding claims 7-16, they depend from claim 6 and therefore contain allowable subject matter for the same reasons as stated above (see claim 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (US 2021/0092264 A1) discloses coils 4220 which have a long axis perpendicular to the optical axis (fig. 4).  The coils 4220 are controlled independently [0104] and generate a force parallel to the optical axis.
	Lee (US 2021/0136261 A1) discloses coils 1142 which have a long axis perpendicular to the optical axis (fig. 7).  The coils 1142 are controlled independently [0100] and generate a force parallel to the optical axis.
	Park (US 2021/0084201 A1) discloses coils 3220 which have a long axis perpendicular to the optical axis (fig. 3).  The coils 3220 are controlled independently ([0104]) and generate a force parallel to the optical axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	8/13/2022